 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    SHEILA HALOUSEK,                                    No. 2:19-cv-0615 KJM AC
12                        Plaintiff,
13            v.                                          ORDER
14    ALAN EARL SOUZA,
15                        Defendant.
16

17          Plaintiff, proceeding pro se, filed this action in April 2019 and sought leave to proceed in

18   forma pauperis (“IFP”). ECF No. 1. On screening, the undersigned issued findings and

19   recommendations that the complaint be dismissed for lack of subject matter jurisdiction, and that

20   IFP status be granted. ECF No. 3. The District Judge issued an order adopting these findings and

21   recommendations, and a judgment of dismissal was entered accordingly. ECF Nos. 6, 7. On

22   June 28, 2019, plaintiff filed a notice of appeal to the Ninth Circuit Court of Appeals. ECF No. 8.

23          On July 9, 2019, the Ninth Circuit referred the case back to this court for the limited

24   purpose of determining whether plaintiff’s IFP status should continue on appeal under 28 U.S.C.

25   § 1915(a)(3). ECF No. 11. For the following reasons, the undersigned concludes that it should

26   not.

27          Section 1915(a)(3) provides that “[a]n appeal may not be taken in forma pauperis if the

28   trial court certifies in writing that it is not taken in good faith.” An appeal is taken in “good faith”
                                                         1
 1   for purposes of this provision where it seeks review of at least one issue or claim that is “non-
 2   frivolous.” Hooker v. American Airlines, 302 F.3d 1091, 1092 (9th Cir. 2002). “In turn, an issue
 3   is frivolous if it has ‘no arguable basis in fact or law.’” O’Loughlin v. Doe, 920 F.2d 614, 617
 4   (9th Cir. 1990); see Neitzke v. Williams, 490 U.S. 319, 325 (1989).
 5          In her complaint, plaintiff—a California resident—brought suit under two sections of the
 6   federal criminal code against a fellow California resident for various physical and emotional
 7   injuries. ECF No. 1. The court found that it lacked subject matter jurisdiction because: (1) a
 8   private party does not have authority to bring criminal charges; (2) plaintiff did not identify any
 9   other federal law as the basis for her claims, which could not be construed as arising under 42
10   U.S.C. § 1983 because she did not allege that defendant was a state actor or that she was deprived
11   of a federally secured right; and (3) the parties were non-diverse. ECF No. 3. The court can
12   think of no good faith legal or factual argument that plaintiff could raise on appeal to alter this
13   conclusion.
14          Based upon the foregoing, the court finds the appeal from the dismissal of the action lacks
15   an arguable basis either in law or in fact and is not taken in good faith. 28 U.S.C. § 1915(a)(3).
16          Accordingly, IT IS HEREBY ORDERED that:
17          1. The court certifies that this appeal is not taken in good faith and plaintiff’s in forma
18   pauperis status is therefore revoked; and
19          2. The Clerk of the Court is directed to forward a copy of this order to the Ninth Circuit
20   Court of Appeals.
21          IT IS SO ORDERED.
22   DATED: July 12, 2019
23

24

25

26

27

28
                                                        2
